DETAILED ACTION
Response to Amendment
Applicant’s response to the office action filed on September 6, 2022 has been entered. The claims pending in this application are claims 18-40 wherein claim 37 has been withdrawn due to the restriction requirement mailed on May 27, 2022. Claims 18-36  and 38-40 will be examined. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Scope of Enablement 
Note that, comparing with the rejection under 35 U.S.C. 112(a) mailed on June 30, 2022, some issue has been withdrawn. 
Claims 18-36 and 38-40 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for performing steps (a) and (b) of claim 18, does not reasonably provide enablement for forming a structured nucleic acid particle comprising a self-hybridized region of internal complementarity using the methods recited in claims 18-36 and 38-40. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims. 
Factors to be considered in determining whether a disclosure meets the enablement requirement of 35 USC 112, first paragraph, have been described by the court in In re Wands, 8 USPQ2d 1400 (CA FC 1988).  Wands states at page 1404,
“Factors to be considered in determining whether a disclosure would require undue experimentation have been summarized by the board in Ex parte Forman. They include (1) the quantity of experimentation necessary, (2) the amount of direction or guidance presented, (3) the presence or absence of working examples, (4) the nature of the invention, (5) the state of the prior art, (6) the relative skill of those in the art, (7) the predictability or unpredictability of the art, and (8) the breadth of the claims.”
	
The Nature of The Invention
The claims are drawn to a method for attaching a protein to a solid support. The invention is a class of invention which the CAFC has characterized as “the unpredictable arts such as chemistry and biology.”  Mycogen Plant Sci., Inc. v. Monsanto Co., 243 F.3d 1316, 1330 (Fed. Cir. 2001).  

The Breadth of The Claims
Claims 18-36 and 38-40 encompass a method for attaching a protein to a solid support, comprising (a) providing a seed oligonucleotide, wherein the seed oligonucleotide is covalently attached to a protein; (b) hybridizing the seed oligonucleotide to an immobilized oligonucleotide, wherein the immobilized oligonucleotide is covalently attached to a solid support; and (c) growing the seed oligonucleotide by polymerization to form a structured nucleic acid particle, wherein the structured nucleic acid particle comprises a self-hybridized region of internal complementarity, wherein the protein is attached to the solid support via the structured nucleic acid particle.
Working Examples
The specification provides working examples for: (1) Generation of DNA SNAPs; (2) 
SNAP Production Using an Epimark Tao Polymerase; (3) Purification of SNAPs; (4) Production of SNAPs of a Desired Size; (5) Brightness of SNAPs; (6) Measurement of the Concentration of SNAPs; (7) SNAP Conjugation #1; (8) SNAP Conjugation #2; (9) Biotinylated Click Handled Lysate Conjugation; (10) DNA Origami; (11) Immobilization of Proteins From Lysate on Array; and (12) Specific Detection of Short Peptide Epitopes (Trimers) (see pages 66-77). 


The Amount of Direction or Guidance Provided and The State of The Prior Art
The specification provides working examples for: (1) Generation of DNA SNAPs; (2) 
SNAP Production Using an Epimark Tao Polymerase; (3) Purification of SNAPs; (4) Production of SNAPs of a Desired Size; (5) Brightness of SNAPs; (6) Measurement of the Concentration of SNAPs; (7) SNAP Conjugation #1; (8) SNAP Conjugation #2; (9) Biotinylated Click Handled Lysate Conjugation; (10) DNA Origami; (11) Immobilization of Proteins From Lysate on Array; and (12) Specific Detection of Short Peptide Epitopes (Trimers) (see pages 66-77). However, the specification provides no working example for forming a structured nucleic acid particle comprising a self-hybridized region of internal complementarity using the methods recited in claims 18-36 and 38-40. During the process of the prior art search, the examiner has not found any prior art which is related to form a structured nucleic acid particle comprising a self-hybridized region of internal complementarity using the methods recited in claims 18-36 and 38-40.

Level of Skill in The Art, The Unpredictability of The Art, and The Quantity of Experimentation Necessary
While the relative skill in the art is very high (the Ph.D. degree with laboratory experience), there is no predictability whether a structured nucleic acid particle comprising a self-hybridized region of internal complementarity can be formed using the methods recited in claims 18-36 and 38-40.
The specification teaches that a structured nucleic acid particle comprising a self-hybridized region of internal complementarity is formed by amplifying a dumbbell shaped circular DNA template using a primer having a covalently attached protein which hybridizes to the dumbbell shaped circular DNA template (see Figures 1A to 1D). Although claim 18 requires (a) providing a seed oligonucleotide, wherein the seed oligonucleotide is covalently attached to a protein; (b) hybridizing the seed oligonucleotide to an immobilized oligonucleotide, wherein the immobilized oligonucleotide is covalently attached to a solid support; and (c) growing the seed oligonucleotide by polymerization to form a structured nucleic acid particle, since claim 18 does not require to amplify a dumbbell shaped circular DNA template using a primer having a covalently attached protein which hybridizes to the dumbbell shaped circular DNA template or does not require that a seed oligonucleotide has a self-hybridized region of internal complementarity or an immobilized oligonucleotide has a self-hybridized region of internal complementarity, it is predictable how a structured nucleic acid particle comprising a self-hybridized region of internal complementarity can be formed such that the method of claim 18 cannot be performed. 
Case law has established that “(t)o be enabling, the specification of a patent must teach those skilled in the art how to make and use the full scope of the claimed invention without ‘undue experimentation’.” In re Wright 990 F.2d 1557, 1561.  In re Fisher, 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970) it was determined that “[T]he scope of the claims must bear a reasonable correlation to the scope of enablement provided by the specification to persons of ordinary skill in the art”.  The amount of guidance needed to enable the invention is related to the amount of knowledge in the art as well as the predictability in the art.  Furthermore, the Court in Genentech Inc. v Novo Nordisk 42 USPQ2d 1001 held that “[I]t is the specification, not the knowledge of one skilled in the art that must supply the novel aspects of the invention in order to constitute adequate enablement”.  
In view of above discussions, the skilled artisan will have no way to predict the experimental results. Accordingly, it is concluded that undue experimentation is required to make the invention as it is claimed.  The undue experimentation at least includes to test whether a structured nucleic acid particle comprising a self-hybridized region of internal complementarity can be formed using the methods recited in claims 18-36 and 38-40.
Conclusion
In the instant case, as discussed above, the level of unpredictability in the art is high, the specification provides one with no guidance that leads one to claimed methods.  One of skill in the art cannot readily anticipate the effect of a change within the subject matter to which the claimed invention pertains. Thus given the broad claims in an art whose nature is identified as unpredictable, the unpredictability of that art, the large quantity of research required to define these unpredictable variables, the lack of guidance provided in the specification, the absence of any working example related to claimed invention and the no teaching in the prior art balanced only against the high skill level in the art, it is the position of the examiner that it would require undue experimentation for one of skill in the art to perform the method of the claim as broadly written.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 18-36 and 38-40 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 18 is rejected as vague and indefinite. The specification teaches that a structured nucleic acid particle comprising a self-hybridized region of internal complementarity is formed by amplifying a dumbbell shaped circular DNA template using a primer having a covalently attached protein which hybridizes to the dumbbell shaped circular DNA template (see Figures 1A to 1D). Although claim 18 requires (a) providing a seed oligonucleotide, wherein the seed oligonucleotide is covalently attached to a protein; (b) hybridizing the seed oligonucleotide to an immobilized oligonucleotide, wherein the immobilized oligonucleotide is covalently attached to a solid support; and (c) growing the seed oligonucleotide by polymerization to form a structured nucleic acid particle, since claim 18 does not require to amplify a dumbbell shaped circular DNA template using a primer having a covalently attached protein which hybridizes to the dumbbell shaped circular DNA template or does not require that a seed oligonucleotide has a self-hybridized region of internal complementarity or an immobilized oligonucleotide has a self-hybridized region of internal complementarity, one skilled in the art would not understand how 
a structured nucleic acid particle comprising a self-hybridized region of internal complementarity can be formed. Please clarify. 

Response to Arguments
7.	Applicant’s arguments with respect to claims 18-36 and 38-40 have been considered and the rejection has been maintained because applicant has not addressed all issues in the rejection under 35 U.S.C. 112(a) such as how the structured nucleic acid particle can comprise a self-hybridized region of internal complementarity. 

Conclusion
8.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
9. 	No claim is allowed. 
10.	Papers related to this application may be submitted to Group 1600 by facsimile transmission.  Papers should be faxed to Group 1600 via the PTO Fax Center.  The faxing of such papers must conform with the notices published in the Official Gazette, 1096 OG 30 (November 15, 1988), 1156 OG 61 (November 16, 1993), and 1157 OG 94 (December 28, 1993)(See 37 CAR § 1.6(d)).  The CM Fax Center number is (571)273-8300. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Frank Lu, Ph.D., whose telephone number is (571)272-0746.  The examiner can normally be reached on Monday-Friday from 9 A.M. to 5 P.M.
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Dave Nguyen, can be reached on (571)272-0731.   
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/FRANK W LU/Primary Examiner, Art Unit 1634                                                                                                                                                                                                        October 13, 2022